Lawrence, Judge:
The proper dutiable value of certain bicycles and kickstands, imported from England, is the subject of the appeals for a reappraisement enumerated in schedule “A,” attached to and made part of the decision herein.
The parties hereto have stipulated and agreed that, at the time of exportation of said articles, such or similar bicycles and kickstands were not freely offered for sale for home consumption in England or for exportation to the United States or for sale in the principal markets of the United States. It was further stipulated and agreed *674that, at the time of exportation, the cost of production of sucli bicycles and kickstands, within the purview of section 402 (f) of the Tariff Act of 1930 (19 U. S. C. § 1402 (f)), was $12.36 per bicycle, plus 8 per centum plus carton packing, as invoiced in each case, plus stands (kickstands) at 4 shillings, 1 pence, British currency each.
Upon the agreed facts of record, I find and hold that cost of production, as that value is defined in section 402 (f), swpra, is the proper basis of value for the articles in issue and that said value is $12.36 per bicycle, plus 8 per centum, plus carton packing, as invoiced in each case, plus stands (kickstands) at 4 shillings, 1 pence, British currency each.
Judgment will issue accordingly.